FOURTH DIVISION
                                 BARNES, P. J.,
                             RAY and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 19, 2015


In the Court of Appeals of Georgia
 A15A1484. WILLIAMS v. THE STATE.

      BARNES, Presiding Judge.

      A jury found Joseph Williams guilty of three misdemeanors related to his

refusal to cooperate with police at a roadblock. Williams appeals, arguing that the

trial court erred by denying his motion to suppress because the roadblock was

unconstitutional. We conclude that the police had reasonable suspicion to stop

Williams independently from the roadblock, and we therefore affirm.

      Viewed in a light favorable to the verdict,1 the record shows that on the evening

of January 3, 2014, officers from the Atlanta Police Department set up a safety

checkpoint at an intersection in a residential neighborhood. The officers flagged

down all vehicles passing through the intersection to check drivers’ licenses and

vehicle registrations. Two officers stood on the north side of the intersection

motioning for southbound motorists to halt just before a stop sign, while a third

      1
          See Falay v. State, 320 Ga. App. 781 (740 SE2d 738) (2013).
officer stood on the south side of the intersection intercepting northbound motorists.

Williams approached the intersection traveling southbound and failed to heed the

commands of the two officers there to stop. He proceeded to the stop sign, stopped

there, and then continued through the intersection.

      The officer on the south side of the intersection saw Williams fail to stop for

his colleagues on the north side. The south-side officer also saw Williams

manipulating a device that appeared to be a camera as he drove through the

intersection. The officer stepped in front of Williams’s car and gestured for him to

stop, which Williams did.

      The officer approached the car and asked Williams for his driver’s license, but

Williams did not provide it. Instead, he continued to manipulate the device (which

was, indeed, a camera), asked the officer for the legal basis of the stop and whether

he was free to leave, and refused to answer questions without his attorney present.

The officer consulted his supervisor, who ordered a computer check of Williams’s

license plate. That check showed that the license plate was valid and the car was

registered to Williams, who had a valid driver’s license. After establishing Williams’s

identity, the officers allowed him to leave.



                                          2
      Later that night, the officers obtained warrants and arrested Williams at his

apartment. Williams was charged with failure to carry a driver’s license;2 failure to

drive with due care, in that he was holding a camera that distracted him;3 failure to

obey a person directing traffic;4 and obstruction.5 He filed a motion to suppress all

evidence gathered after his detention, arguing that the police roadblock was

unconstitutional. At the close of the hearing on the motion, the trial court orally ruled

that the roadblock was constitutional and that, in any event, Williams lacked standing

to challenge it because he had failed to stop for it. The court later entered a written

order summarily denying the motion.6

      The case proceeded to a jury trial, after which Williams was convicted on all

counts except failure to drive with due care. He filed a motion for new trial, which the

court denied. This appeal ensued.



      2
          See OCGA § 40-5-29 (a).
      3
          See OCGA § 40-6-241.
      4
          See OCGA § 40-6-2.
      5
          See OCGA § 16-10-24 (a).
      6
        Williams applied to this Court for interlocutory review, but we denied the
application. See Case No. A14I0273, decided August 27, 2014.

                                           3
      1. Williams argues that the trial court’s rulings on standing and the

constitutionality of the roadblock were erroneous. While the State contends that the

court ruled correctly, it also argues, more fundamentally, that the south-side officer

had reasonable suspicion to stop Williams independently of the roadblock because

the officer saw him commit two crimes – driving past officers who had directed him

to stop, and driving while distracted. We agree with the State.

      (a) First, we address Williams’s assertion that we may not consider this

independent-justification argument because the State raises it for the first time on

appeal. At both the suppression hearing and at trial, the south-side officer testified

unequivocally that he stopped Williams because he saw him commit crimes. But

because the basis for Williams’s suppression motion was the constitutionality of the

roadblock, much of the State’s argument at the suppression hearing was devoted to

defending the roadblock. Nevertheless, the State also argued that “this wasn’t even

a roadblock case” because the south-side officer was justified in stopping Williams

for “bypassing” the north-side officers.7 And although the trial court did not deny

      7
        Williams points to the prosecutor’s comment that “we’re not saying he did
any violations” as evidence of the State’s failure to raise the independent-justification
argument below, but – understood fairly in context – the prosecutor was simply
saying that Williams did not initially draw the officers’ attention due to any traffic
violations.

                                           4
Williams’s motion on the ground that the stop was independently justified, “a trial

court’s ruling on a motion to suppress will be upheld if it is right for any reason.”

Registe v. State, 292 Ga. 154, 157, n.6 (734 SE2d 19) (2012). Thus, we are authorized

to consider this argument on appeal.

      (b) It is well established that a police officer may initiate a traffic stop if the

defendant commits a traffic violation in his presence. Proctor v. State, 298 Ga. App.

388, 390 (1) (680 SE2d 493) (2009) (“the stop of a vehicle is also authorized . .. if the

officer observed a traffic offense”) (footnote omitted.) The south-side officer testified

that he stopped Williams because he saw Williams fail to obey an officer directing

traffic. That crime is codified at OCGA § 40-6-2, which is titled “Obedience to

authorized persons directing traffic,” and which provides that “[n]o person shall fail

or refuse to comply with any lawful order or direction of any police officer . . .

invested by law with authority to direct, control, or regulate traffic.” The two officers

on the north side of the intersection were wearing police uniforms with “high-

visibility traffic vests,” carrying flashlights, and directing all south-bound vehicles

approaching the intersection to stop. Thus, they were performing a lawful police

function within the meaning of OCGA § 40-6-2. See Sommerfield v. Blue Cross &

Blue Shield of Ga., 235 Ga. App. 375, 376-377 (1) (509 SE2d 100) (1998).

                                           5
Accordingly, Williams was obligated to comply with any “lawful order” the officers

gave him.

      The statute does not define “lawful order,” and we have had little occasion to

construe its meaning.8 We are guided, however, by the conclusions of courts in other

jurisdictions interpreting nearly identical statutes that a “lawful order” means “an

order within the officer’s scope of responsibility in directing traffic.” State v. Gates,

395 NE2d 535, 537 (Ohio Misc. 1979); see also State v. Greene, 623 P.2d 933, 938-

939 (Kan. Ct. App. 1981) (“lawful order” is one related to traffic control given by an

officer engaged in directing traffic); Sly v. State, 387 So.2d 913, 915 (Ala. Crim. App.

1980) (“lawful order” is “directly related to the direction, control and regulation of

traffic”) (punctuation and citation omitted); State v. Lichti, 367 NW2d 138, 141 (Neb.

1985) (officer’s command that defendant drive home was “lawful order,” even though

defendant was intoxicated, because it was given in the context of directing traffic).

Applying this definition here, Williams violated OCGA § 40-6-2 by ignoring the


      8
         In Carroll v. State, 157 Ga. App. 112 (276 SE2d 265) (1981), we held that a
police officer’s direction to the defendant to move a tow truck out of the street was
not a “lawful order” because the defendant was not “the owner, operator or otherwise
in control of the wrecker in question.” Thus, while we have ruled that a “lawful
order” must be directed to a person who has the ability to comply with it, we have not
otherwise defined the term.

                                           6
“stop” commands of the officers on the north side of the intersection who were

performing the police function of directing traffic. The south-side officer’s

observation of this violation justified his stop of Williams’s vehicle.9

      The south-side officer also claimed to have seen Williams violate OCGA § 40-

6-241, which provides that “[a] driver shall exercise due care in operating a motor

vehicle on the highways of this state and shall not engage in any actions which shall

distract such driver from the safe operation of such vehicle.” As Williams proceeded

through the intersection, he was manipulating “some sort of device in his hands,”

which the south-side officer believed “was contributing to him not stopping” for the

north-side officers. This second observed traffic violation also justified the south-side

officer’s stop of Williams. See Proctor, 298 Ga. App. at 390 (1). Thus, the trial court

did not err by denying Williams’s motion to suppress evidence obtained a result of

his stop and detention.



      9
        Even if the north-side officers’ “stop” commands were not lawful orders, the
south-side officer’s honest belief that Williams had violated OCGA § 40-6-2 justified
the stop. See State v. Webb, 193 Ga. App. 2, 4 (1) (386 SE2d 891) (1989) (“Although
an officer’s honest belief that a traffic violation has actually been committed in his
presence may ultimately prove to be incorrect, such a mistaken-but-honest belief may
nevertheless demonstrate the existence of at least an articulable suspicion and
reasonable grounds for the stop.”) (citation and punctuation omitted).

                                           7
      2. Having ruled that Williams’s stop was justified because of his observed

traffic violations, we need not consider the constitutionality of the roadblock or

Williams’s standing to challenge it.

      Judgment affirmed. Ray and McMillian, J. J., concur in judgment only.




                                        8